In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00189-CR



      DARREUS DEMONT WILLIAMS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 196th District Court
                 Hunt County, Texas
                Trial Court No. 26,494




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION
        Darreus Demont Williams was convicted by a jury of aggravated assault against a public

servant. Williams pled true to the State’s enhancement allegation and was sentenced to eighteen

years’ imprisonment. On appeal, Williams argues that the evidence is legally insufficient to

support his conviction. 1 We disagree with Williams and affirm the trial court’s judgment.

        In evaluating legal sufficiency, we review all of the evidence in the light most favorable

to the jury’s verdict to determine whether any rational jury could have found the essential

elements of aggravated assault against a public servant beyond a reasonable doubt. Brooks v.

State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307,

319 (1979)); Hartsfield v. State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d)

(citing Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007)). Our rigorous legal

sufficiency review focuses on the quality of the evidence presented. Brooks, 323 S.W.3d at 917–

18 (Cochran, J., concurring). We examine legal sufficiency under the direction of the Brooks

opinion, while keeping in mind that the credibility of witnesses is the sole province of the jury

and that we “must give deference to ‘the responsibility of the trier of fact to fairly resolve

conflicts in testimony, to weigh the evidence, and to draw reasonable inferences from basic facts

to ultimate facts.’” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (quoting Jackson,



1
 Williams also appeals from the following convictions entered on the same date: aggravated assault by use of a
deadly weapon (cause number 06-12-00190-CR); aggravated assault by use of a deadly weapon (cause number 06-
12-00191-CR); aggravated assault by use of a deadly weapon (cause number 06-12-00192-CR); and aggravated
robbery with a deadly weapon (cause number 06-12-00193-CR). The complete factual background giving rise to all
of these convictions is the same and is set forth in our opinion of this date in cause number 06-12-00193-CR.
Therefore, this opinion only discusses the facts necessary to decide this opinion.


                                                      2
443 U.S. at 318–19); Ehrhardt v. State, 334 S.W.3d 849, 857 (Tex. App.—Texarkana 2011, pet.

ref’d).

          Legal sufficiency of the evidence is measured by the elements of the offense as defined

by a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

1997). The hypothetically correct jury charge “sets out the law, is authorized by the indictment,

does not unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s

theories of liability, and adequately describes the particular offense for which the defendant was

tried.” Id.

          The indictment in this case alleged that Williams, individually and acting together with

Guadalupe Ramirez, III, and Vincent Thomas, intentionally or knowingly threatened Officer

Joseph Fernandez with imminent bodily injury by shooting a firearm at him while knowing that

he was a public servant who was investigating an aggravated robbery. Williams individually

committed the offense of aggravated assault against a public servant if (1) he (2) intentionally or

knowingly (3) used or exhibited a deadly weapon 2 (4) to threaten Fernandez with imminent

bodily injury (5) while knowing that Fernandez was a public servant (6) who was lawfully

discharging an official duty. TEX. PENAL CODE ANN. §§ 22.01(a)(2), 22.02(a)(2), (b)(2)(B)

(West 2011).

          “A person is criminally responsible as a party to an offense if the offense is committed by

his own conduct, by the conduct of another for which he is criminally responsible, or by both.”

TEX. PENAL CODE ANN. § 7.01(a) (West 2011). “A person is criminally responsible for an

2
 A deadly weapon is “anything that in the manner of its use or intended use is capable of causing death or serious
bodily injury.” TEX. PENAL CODE ANN. § 1.07(a)(17)(B) (West Supp. 2012).
                                                        3
offense committed by the conduct of another if: . . . acting with intent to promote or assist the

commission of the offense, he solicits, encourages, directs, aids, or attempts to aid the other

person to commit the offense.” TEX. PENAL CODE ANN. § 7.02(a)(2) (West 2011). Also, a

person is criminally responsible for the acts of another if

       in the attempt to carry out a conspiracy to commit one felony, another felony is
       committed by one of the conspirators, all conspirators are guilty of the felony
       actually committed, though having no intent to commit it, if the offense was
       committed in furtherance of the unlawful purpose and was one that should have
       been anticipated as a result of the carrying out of the conspiracy.

TEX. PENAL CODE ANN. § 7.02(b) (West 2011). Thus, Williams committed aggravated assault

against a public servant as a party if he acted with intent to promote or assist Ramirez and/or

Thomas in the commission of the offense by encouraging, aiding, or attempting to aid them in

the aggravated assault of Fernandez.

       The evidence was sufficient to convict Williams if he was physically present at the

commission of the offense and encouraged its commission by words or other agreement.

Hartsfield, 305 S.W.3d at 864 (citing Ransom v. State, 920 S.W.2d 288, 302 (Tex. Crim. App.

1994) (op. on reh’g)). In determining whether the accused participated as a party, the finder of

fact may “look to the events occurring before, during and after the commission of the offense,

and may rely on actions of the defendant which show an understanding and common design to

the prohibited act.” Ransom, 920 S.W.2d at 302 (quoting Cordova v. State, 698 S.W.2d 107, 111

(Tex. Crim. App. 1985)); see King v. State, 29 S.W.3d 556, 564 (Tex. Crim. App. 2000);

Hartsfield, 305 S.W.3d at 864.




                                                  4
       In our opinion in cause number 06-12-00193-CR, we explained that the evidence was

sufficient for the jury to find that Williams was one of three men who robbed Bonnie Lou’s

Game Room (Game Room), and that all three robbers, Williams, Ramirez, and Thomas, were

acting together.

       Officer Fernandez, who was already on the way to the Game Room, was “advised that

. . . the suspects had already left the scene eastbound on 276 in a silver car -- silver passenger

car.” He testified:

      There was [sic] three suspects. . . . I had only seen two or -- three or four vehicles
      eastbound because I was going westbound. I knew that one of the vehicles that had
      passed me had to be the suspect vehicle. . . . I turned my lights and sirens off and
      turned around waiting on a vehicle description. And as I was waiting, . . . there was
      another car in front . . . going well over the speed limit.

Officer Jeff Reese “passed a deputy going eastbound in pursuit of a small, four-door vehicle.”

Fernandez asked Reese “to turn around with me because I was behind what I believed was a

suspect vehicle. I could see inside three males – or three shadows that appeared to be males.

They appeared to be sort of panicked.”

       Fernandez testified,

       [A]bout the 34 and 276 intersection, they acted as if they were going to turn south
       on 34, but instead they kind of jerked back north. The light was green and they
       stopped and the passenger exited the vehicle. A black male exited the front
       passenger’s side of the vehicle. He had blue gloves and a bag in his hand. And
       before I could even -- I was letting dispatch know where I was; at the intersection
       of 34 and 276. And I didn’t even get a chance to put my car in park before he
       started shooting at me. So I dove out of my car.
               I believe I shot off one round. And I crawled to the back of my car. My
       car was still moving. I was crawling because I was on the ground. And I turned
       over on my butt, and I pointed my gun straight back thinking he’d be right behind
       me, but he come [sic] out the passenger’s side of the car. I could see the glare of
       my taillights kind of lighting him up. And he had the -- I was on the ground, and
                                                5
       he was standing right above me and had the gun pointed straight at my head. And
       that’s when I pointed my gun towards him and opened fire.
               And once he hit the ground and I knew that he -- he wasn’t able to attack
       me anymore, I stood up and went for the suspect vehicle, which had taken off
       northbound on 34. And I opened fire on the car thinking that they were going
       somewhere to hurt somebody else or something like that. By that time I --
       [Reese] had got in behind them and they went northbound on 34. And I went
       back to my car, which was still rolling and jumped inside and put it in park and
       waited for the ambulance.

Reese was a “[h]undred or hundred and fifty” yards away when the gunfire exploded. As he

approached the scene of the shooting, Reese noticed “a body in the road” and “saw the deputy

running to his patrol unit.” The body was identified as Thomas, the robber in the gray hoodie.

He died at the scene from multiple gunshot wounds next to a bag stuffed with $5,143.00 in cash.

       The shooting did not end the chase. Williams and Ramirez “headed north on 34 towards

Greenville” at a “high rate of speed.” They continued to speed away until the vehicle was halted

by Department of Public Safety-deployed spike strips. Williams was taken from the vehicle and

arrested. He was described as “[h]ighly intoxicated,” “[i]ncoherent, foaming at the mouth, and

starting to throw up[,]” and $430.00 dollars in cash was found in his shoe.

       At trial, Williams testified he was riding in the backseat of the vehicle because he

believed Ramirez and Thomas were going to purchase drugs. Williams was relaxing in the

backseat while the car was parked at the Game Room, “dozed off,” and was awakened by

slamming car doors as the robbers fled. Williams denied knowledge of the robbery, claimed he

did not have a gun, was not wearing a hoodie, and alleged that he was sober. The jury was free

to reject this self-serving testimony.




                                                6
       Sufficient evidence established that Williams was an active participant in the aggravated

robbery at the Game Room. Three robbers entered the Game Room together and left together.

All were carrying weapons. Fernandez testified that he noticed the three occupants of the

getaway car panicking. As Thomas exited the vehicle with his weapon and the goal of shooting

Fernandez, Williams did not exit the vehicle and surrender. He joined Ramirez in fleeing.

       Under Section 7.02(a)(2) of the Texas Penal Code, the jury could have found beyond a

reasonable doubt that Williams knew Fernandez was a police officer who was discharging his

official duty to apprehend the Game Room robbers and that Williams encouraged, aided, or

attempted to aid Thomas in intentionally or knowingly threatening Fernandez with imminent

bodily injury by using a deadly weapon. Under Section 7.02(b) of the Texas Penal Code, the

jury could have also found Williams responsible for Fernandez’ assault since it was determined

that Williams was involved in a conspiracy to rob the Game Room. They could have decided

that Fernandez’ assault was committed by Thomas, a co-conspirator, that the assault was

committed in furtherance of escape from the robbery, and that the assault should have been

anticipated as a result of carrying out the robbery, especially when Thomas exited the vehicle at

the intersection with a gun. Thus, Williams would have been liable for Fernandez’ assault. We

find the evidence sufficient to establish that Williams was a party to the aggravated assault of a

public servant.




                                                7
      We affirm the trial court’s judgment.



                                              Jack Carter
                                              Justice

Date Submitted:      July 26, 2013
Date Decided:        August 2, 2013

Do Not Publish




                                                 8
9